    Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 1 of 21 PageID: 1271



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
                                    :
DERRON B., et al.,                  :
                                    :                          Civil Action No. 20-3679 (JMV)
                  Petitioner,       :
                                    :
           v.                       :                                  OPINION
                                    :
JOHN TSOUKARIS, et al.,             :
                                    :
                  Respondents.      :
____________________________________:

VAZQUEZ, District Judge:

         This matter originated with a Verified Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241. Presently pending before the Court are Petitioners’ Elmer R.M., 1 Everod R.,

Bairon J. G.M., and Erlin P.M. (“Petitioners”) habeas petition and motion for order to show cause

for a temporary restraining order (“TRO”). D.E. 1, 16, 17. For the reasons detailed below, the

Court will deny the motion for a TRO.

         The filing initially included additional Petitioners, Derron B., Darwin O.A. H., Efrain R.G.,

and Carlos G.L, who have since been released by the Department of Homeland Security,

Immigration and Customs Enforcement (“DHS/ICE”).               Because those Petitioners have been

released, their request for a T.R.O. is denied without prejudice as moot.




1 Petitioners are identified herein only by their first name and the first initials of their surnames in
order to address certain privacy concerns associated with § 2241 immigration cases. This manner
of identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management. For ease of reading, the
Court at times refers to Petitioners only by their first names.
    Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 2 of 21 PageID: 1272



         I.     Background

         Petitioners are immigration detainees being held by ICE at the Hudson County Correctional

Facility (“HCCC”) in Kearny, New Jersey and the Bergen County Correctional Facility (“Bergen

County Jail”) in Hackensack New, Jersey. The instant motion was filed in the wake of the

ongoing COVID-19 pandemic, 2 that has been reported to have been contracted by both personnel

and inmates at the Hudson County and Bergen County Jails. 3

         Each Petitioner submits that he is either experiencing symptoms consistent with COVID-

19 or has tested positive for COVID-19.

                                           Elmer R.M.

Elmer R.M., who is twenty-five years old and detained at Bergen County Jail, submits that he has

exhibited COVID-19 symptoms such as fever, difficulty breathing, and coughing up blood. D.E.

No. 16 at 5. Elmer is a native and citizen of Guatemala who is subject to discretionary detention

under 8 U.S.C. § 1226(a). D.E. 20-7 at 3, 7. On February 6, 2020, Elmer was served with a

notice to appear by DHS charging him with remaining in the United States for a time longer than

permitted under the Immigration and Nationality Act (“INA”) § 237 (a)(1)(B). Id. at 3. On

February 2, 2020, Elmer was arrested for assault. D.E. 20-8 at 3. That case is pending. Id


2 COVID-19 is an abbreviation of the coronavirus disease 2019, a respiratory illness that can
spread from person to person, that was declared a pandemic by the World Health Organization
(“W.H.O.”) on March 11, 2020. See Centers for Disease Control and Prevention Coronavirus
Disease 2019 Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html#covid19-basics (last visited Apr. 7, 2020); see also William Wan, WHO declares a
pandemic        of        coronavirus        disease      covid-19,       Washington     Post,
https://www.washingtonpost.com/health/2020/03/11/who-declares-pandemic-coronavirus-
disease-covid-19/ (last visited Apr. 7, 2020).

3 Monsy Alvarado, A running list of positive coronavirus cases at county jails in North Jersey,
https://www.northjersey.com/story/news/new-jersey/2020/04/06/coronavirus-list-positive-cases-
county-jails-north-jersey/2958115001/ (last visited Apr. 24, 2020).

                                                 2
    Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 3 of 21 PageID: 1273



                                              Everod R.

         Everod R., who is forty-nine years old and detained at HCCC, initially submitted that he

was exhibiting symptoms consistent with COVID-19 such as a dry cough and difficulty breathing.

Id. at 5. On April 17, 2020, Everod tested presumptively positive for COVID-19. D.E. 26 at 5.

         Everod is a native and citizen of Jamaica who is subject to mandatory detention under 8

U.S.C. § 1226(c). D.E. 20-5 at 3. Everod was convicted of federal firearm offenses in 1995,

possession and distribution of a controlled substance in violation of New Jersey state law in 2000,

and of narcotics possession with intent to sell in violation of New York state law in 2018. Id. at

4. Everod was deported to Jamaica in 2005, and he re-entered the United States on an unknown

date thereafter. Id. In 2007, Everod was once again ordered removed to Jamaica, however the

Board of Immigration Appeals (“BIA”) vacated the decision and remanded proceedings. Id.

While the matter was pending, 4 Petitioner was arrested in 2018 and subsequently convicted for a

narcotics offense in New York State court, resulting in DHS charging him with removability

pursuant to the most-recent drug trafficking offense. Id. On March 11, 2020, an Immigration

Judge (“IJ”) convened a bond hearing and ultimately denied Everod’s request for a change in

custody status, finding he posed a danger to the public at large citing to his numerous rearrests

following previous release on bond by prior IJ’s. Id. at 7-8.

                                          Bairon G.M.

         Bairon G.M. is twenty-two years old and is detained at the HCCC. D.E. 16 at 5. He

submits that he has exhibited symptoms consistent with COVID-19 such as chills, swollen and red

eye, body pain, dizziness and a runny nose.     Id. at 5-6.



4 The immigration matter was adjourned numerous time over the course of approximately seven
years. D.E. 20-5 at 4.
                                            3
 Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 4 of 21 PageID: 1274



       Bairon is a native and citizen of El Salvador and is subject to discretionary detention under

8 U.S.C. § 1226(a). D.E. 25-3 at 3, 6. On September 27, 2019, Bairon was served a notice to

appear charging him as an alien present in the United States without being admitted or paroled, or

who arrived in the United States at any time or place other than as designated by the Attorney

General. Id. at 3. On August 12, 2019, Bairon was arrested for burglary and violation of a court

order. D.E. 25-1 at 1. Those charges are currently pending. Id. Bairon was previously

convicted of disorderly conduct in 2019. Id. at 2. On March 30, 2020, an IJ denied Bairon’s

request for change in custody status. D.E. 25-4 at 2.

                                            Erlin P.M.

       Erlin P.M. is eighteen years old and detained at HCCC. D.E. 16 at 6. He initially

submitted that he was exhibiting symptoms consistent with COVID-19 such as fevers, body aches,

coughing, and headaches. Id. On April 17, 2020, Erlin tested positive for COVID-19. D.E. 26

at 4. Erlin argues that he was not treated after being informed of his COVID-19 positive test

result and he was not provided information about the virus such as, warning signs that could

indicate complications or mental health care to address the possible anguish he could experience,

as a result of learning of being infected coupled with his young age and life history. D.E. 28 at 8.

       Erlin is a native and citizen of El Salvador and is subject to discretionary detention under

8 U.S.C. § 1226(a). D.E. 25-8 at 4. On April 5, 2017, Erlin was served a notice to appear,

charging him as an alien present in the United States without being admitted or paroled, or who

arrived in the United States at any time or place other than as designated by the Attorney General.

D.E. 25-7 at 2. In November 2018, Erlin was arrested by ICE for violating the terms of his release

from Office of Refugee Resettlement (“ORR”) custody, by no longer living with his sponsor.

D.E. 25-8 at 3-4. After being placed back in ORR custody, Erlin was arrested on December 11,

                                                 4
    Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 5 of 21 PageID: 1275



2018, for assault in the third degree in violation of New York state law. Id. at 4. He was

adjudicated as a youth offender. Id. He was placed in ICE custody on May 12, 2019, and

subsequently filed an application for asylum pursuant to INA § 208(a)(1), withholding of removal

pursuant to INA § 241(b)(3), and protection pursuant to the U.N. Convention Against Torture

(“CAT”), 8 C.F.R. § 1208.16(c), § 1208(a). Id. On November 7, 2019, an IJ denied Erlin’s

application for asylum under INA § 208(a), application for withholding of removal under INA §

241(b)(3), application for protection under CAT and ordered him removed to El Salvador pursuant

to the charges in the notice to appear. Id. at 21-22.

         On April 2, 2020, Petitioners, Elmer R.M., and Everod R. along with three other petitioners

whose have since been released from detention, filed a petition for writ of habeas corpus

challenging their immigration detention and the conditions of their confinement pursuant to 28

U.S.C. § 2241 in the United States District Court for the Southern District of New York. D.E. 1.

On March 24, 2020, District Judge Edgardo Ramos of the Southern District of New York signed

a stipulation and order of transfer of venue and the matter was transferred to this Court. D.E. 4.

On April 12, 2020, Petitioners filed a motion for order to show cause for preliminary injunction

and temporary restraining order. D.E. 17. The motion added three petitioners, Bairon G.M.,

Erlin P.M., and Efrain R.G. 5 D.E. 23. In their motion, Petitioners ask the Court to order them

released in the wake of the ongoing COVID-19 pandemic, 6 that has been reported to have been


5   Efrain R.G. has since been released from custody. D.E. 23.

6 COVID-19 is an abbreviation of the coronavirus disease 2019, a respiratory illness that can
spread from person to person, that was declared a pandemic by the World Health Organization
(“W.H.O.”) on March 11, 2020. See Centers for Disease Control and Prevention Coronavirus
Disease 2019 Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html#covid19-basics (last visited Apr. 7, 2020); see also William Wan, WHO declares a
pandemic       of      coronavirus         disease        covid-19,       Washington     Post,
https://www.washingtonpost.com/health/2020/03/11/who-declares-pandemic-coronavirus-
                                                5
 Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 6 of 21 PageID: 1276



contracted by both HCCC and Bergen County Jail personnel and inmates. 7 D.E. 16. In addition

to their immediate release, Petitioners ask the Court to enjoin Respondents from moving them

from the New York City area and to order Respondents not to re-detain them pending the

culmination of all removal proceedings against them. Id. at 40-41. Petitioners also requests

reasonable costs and attorney fees pursuant to the Equal Access to Justice Act “EAJA.”

       On April 15, 2020, the Court convened a telephonic hearing with the parties to hear

arguments. D.E. 23. After the hearing, Petitioners Everod R. and Erlin P.M. tested positive for

COVID-19. D.E. 26. Bairon G.M. tested negative. Id.; D.E. 31.

   A. COVID-19

       The COVID-19 pandemic is at the heart of this case. Judge John E. Jones III, in a

thoughtful opinion, described the situation as follows:

               In a matter of weeks, the novel coronavirus COVID-19 has
               rampaged across the globe, altering the landscape of everyday
               American life in ways previously unimaginable. Large portions of
               our economy have come to a standstill. Children have been forced
               to attend school remotely. Workers deemed ‘non-essential’ to our
               national infrastructure have been told to stay home. Indeed, we now
               live our lives by terms we had never heard of a month ago—we are
               “social distancing” and “flattening the curve” to combat a global
               pandemic that has, as of the date of this writing, infected 719,700
               people worldwide and killed more than 33,673. Each day these
               statistics move exponentially higher.

Thakker v. Doll, Civ. Docket No. 20-cv-480, - F. Supp. 3d -, 2020 WL 1671563, *2 (M.D. Pa.

Mar. 31, 2020) (footnotes omitted). Judge Jones accurately pointed to the swift growth of cases.



disease-covid-19/ (last visited April 7, 2020).

7 Monsy Alvarado, Second ICE detainee in New Jersey tests positive for coronavirus,
Northjersey.com, https://www.northjersey.com/story/news/new-jersey/2020/03/26/coronavirus-
nj-second-ice-detainee-tests-positive-covid-19/2916525001/ (last visited April 8, 2020).

                                                  6
    Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 7 of 21 PageID: 1277



From the date of his opinion (March 31, 2020) to April 26, 2020, the number of worldwide cases

and deaths has risen from 719,700 and 33,673 to 2,858,635 and 196,295. 8

         New Jersey has been particularly hard hit, with the northern part of the state bearing the

initial brunt. As of April 26, 2020, New Jersey had 109,038 cases and 5,938 deaths. COVID-19

Information Hub, STATE OF NEW JERSEY, https://covid19.nj.gov/ (last visited April 26, 2020).

The total number of cases and deaths for Bergen County, Essex County, and Hudson County,

respectively, were 14,965/955, 12,863/1,023, and 13,708/661 deaths. Id. New Jersey has taken

numerous steps, such as the Governor’s stay-at-home order issued on March 21, 2020, to combat

the virus. In addition, New Jersey has closed schools indefinitely and closed beaches, state parks,

and county parks. 9

         COVID-19 is a type of highly contagious novel coronavirus that is thought to be “spreading

easily and sustainably between people.” How Coronavirus Spreads, CENTERS FOR DISEASE

CONTROL               AND         PREVENTION,              https://www.cdc.gov/coronavirus/2019-

ncov/prepare/transmission.html (“How Coronavirus Spreads”) (last visited April 8, 2020).        The

National Institutes of Health reports that the virus “is stable for several hours to days in aerosols

and on surfaces[.]” 10 COVID-19 is “spread mainly from person-to-person.” Id. This person-

to-person spread can occur (1) between persons who are in close contact, meaning within six feet,


8 Coronavirus Disease (COVID-19) Pandemic, WORLD HEALTH ORGANIZATION,
https://www.who.int/emergencies/diseases/novel-coronavirus-2019 (last visited April 27, 2020).

9 New Jersey closes state parks, state forests and county parks as more than 200 new COVID-19
deaths reported, 6abc, https://6abc.com/covid19-cases-us-coronavirus-symptoms/6083512/ (last
visited April 7, 2020).

10 New Coronavirus Stable for Hours on Surfaces, NATIONAL INSTITUTE OF HEALTH,
https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (last
visited April 8, 2020)

                                                 7
 Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 8 of 21 PageID: 1278



and (2) by respiratory droplets when an infected person sneezes, coughs, or talks. Id. The virus

can also be spread by infected persons who are not showing symptoms. Id.

        Symptoms of COVID-19 can be mild. However, the effects of COVID-19 can be

drastically more severe in older individuals or those with certain medical conditions, including

persons with asthma, lung disease, heart diseases, diabetes, chronic kidney disease, liver disease

or those who are immunocompromised. 11 Besides death, COVID-19 can cause serious, (and

potentially permanent) damage to lung tissue, and can require extensive use of a ventilator. Early

evidence suggests that the virus “can damage lung tissue causing a 20 to 30 percent decrease in

lung function[.]” D.E. 1 at ¶ 29 (citation omitted). In addition, complications from the virus can

manifest rapidly. Id. (citation omitted). There is currently no vaccine for COVID-19, nor are

there known, clinically tested therapeutic treatments. Id. at ¶ 30. To combat the virus, health

officials have emphasized education, social distancing (i.e. staying at least 6 feet apart), and

improved hygiene. Id. (citation omitted).

     B. Facility Conditions

        Petitioners argue that the conditions at both HCCC and Bergen County Jail respectively,

endanger the lives of all their residents.    They have provided several exhibits containing

declarations from recently released ICE detainees, who described their observations and concerns

while they were at either one of the facilities. D.E. 17. In one declaration, a detainee released

on March 26, 2020, provides, that he “was mostly worried about the correctional officers who

were coming into the jails but went home every night to their families and communities.” D.E.



11 People Who Are at Higher Risk of Severe Illness, CENTERS FOR DISEASE CONTROL AND
PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last accessed April 8, 2020).

                                                8
 Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 9 of 21 PageID: 1279



17-2 at ¶ 17. Another detainee released from HCCC on March 23, 2020, indicates that “[the

HCCC administration] did not take precautions to prevent the virus from arriving, although there

were already cases in New Jersey.” D.E. 17-6 at ¶ 13. A declaration from a detainee released

from Bergen County Jail states, among other things, that at the time of his transfer to Bergen

County Jail in early March of 2020, the jail staff did not adequately provide any information about

COVID-19 prevention, risks, or any other important education. D.E. 17-3 at ¶¶ 7-8. He adds

that the facility was not adequately cleaned and detainees were not provided adequate cleaning

materials. Id. at ¶ 8.

       In response to the pandemic, ICE has taken affirmative steps to lessen the risk of exposure.

ICE Guidance on COVID-19, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

https://www.ice.gov/coronavirus (last visited on April 8, 2020). For example, ICE temporarily

suspended all social visitation at detention facilities. Id. ICE also released approximately 160

individuals who were over the age of 60 or pregnant. Id. ICE further instituted screening

guidance for new detainees and indicates that it is testing detainees for COVID-19 as per CDC

guidance. Id.

                                             HCCC

       Respondents submitted a declaration from Ron Edwards, the Director of the HCCC. D.E.

20-10. Edwards provides that as of April 20, 2020, ten ICE detainees had tested positive for

COVID-19, five of which were released. Id. at ¶ 20. Twenty-seven county and federal inmates

tested positive for COVID-19, 12 as well as eighty-nine staff members, almost half of which are

not currently working at the facility. Id. All staff members who were in proximity of the infected



12 Immigration detainees are housed in a separate unit and do not come in contact with the
inmates. Further, separate correctional staff are assigned to the ICE detainees. D.E. 20-10, ¶ 4.
                                                 9
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 10 of 21 PageID: 1280



staff members, were sent home to self-quarantine for a fourteen-day period. Id.

       Edwards details the efforts of HCCC to deal with the virus. Edwards reports that HCCC

is currently operating well under capacity and that most immigration detainees are assigned their

own cell, which are designed for two people. Id. at ¶ 10. He states that HCCC has provided

informational hand-outs as to COVID-19 and that detainees have space to “sit at least six feet

apart.” Id. at ¶ 6.

       Health care at HCCC is administered by Wellpath, with an on-site facility physician who

is on call on a twenty-four hours basis. Id. at ¶ 7. There is an on-site infirmary, and in an effort

to combat the COVID-19 outbreak, HCCC has increased medical staff, including RNs and LPNs,

on site on a twenty-four-hour basis. Id.

       Since the onset of the COVID-19 crisis, HCCC revised its intake process. Id. at ¶ 12.

New detainees are “screened for disabilities upon admission and their temperatures are checked.”

Id. at ¶ 8. New inmates/detainees undergo a screening, which includes a temperature check and

a medical and travel history inquiry, in an external holding area. ¶12 b i, ii.   Any person with

a temperature over 100.4 degrees is denied entry and must be transported by the arresting agency

to the hospital. §12 b i. All new inmates/detainees are placed in “lockdown” to prevent potential

contamination and are not assigned to a housing unit until they are medically cleared. Id. HCCC

also requires that all personnel, vendors, civilians undergo medical screening including

temperature readings before admission in the facility. Id. at ¶ 12 c.

       HCCC was designed with air handlers and a purge system. Id. at ¶ 5. This allows the air

within the facility to be re-circulated every four hours. Id. The “air handler” allows outside air

into the unit when the “dampers” are open. Id. Dampers are currently open, therefore fresh air

is circulated in the housing units throughout the day. Id.

                                                10
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 11 of 21 PageID: 1281



       HCCC also educates detainees as to the “importance of hand washing and best practices to

prevent COVID-19” and provides detainees daily access to sick call. Id. at ¶ 12 d. Detainees are

each provided bars of soap, and disinfectant spray is provided to every housing unit. Id. at 12 e.

Additional cleaning staff have been added in order to increase the frequency of cleaning each day.

Id. Detainees may also request disinfectant wipes from staff. The facility has a three-month

supply of soap and disinfectant wipes. D.E. 30 at ¶ 19.

       If a detainee tests positive for COVID-19, but does not require hospitalization, he/she will

be isolated in a cell in a designated isolation area. Id. at ¶ 15. Detainees who have had a known

exposure to COVID-19 but who are asymptomatic are “cohorted,” meaning that they are placed

with other similar individuals for fourteen days. Id. at ¶ 17.

                                       Bergen County Jail

       Respondents have also submitted two declarations from the warden of Bergen County Jail,

Steven Ahrendt. D.E. 20-11 31. As of the date of Ahrendt’s most-recent declaration, April 21,

2020, two ICE detainees had tested positive for COVID-19, one of which was released on March

26, 2020 and the second released from quarantine on April 13, 2020; one county inmate tested

positive and is not currently housed at the jail; twenty-four correctional officers and four nurses

had tested positive and were not working at the facility. Id. at ¶ 9 o.

       Ahrendt details the efforts of Bergen County Jail to deal with the virus. He reports that

the facility is operating far below its maximum capacity of 1,200 inmates/detainees. Id. at ¶ 4.

It currently houses 190 ICE detainees and 227 county inmates. Id. Ahrendt notes that Bergen

County Jail has suspended all immigration detainee intake while all county inmate intake requires

the inmate to undergo medical screening including fever and respiratory assessment. Id. at ¶ 9 a-

b. Personnel and vendors are also required to undergo medical screening prior to entering the

                                                 11
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 12 of 21 PageID: 1282



facility. Social visitation is suspended, and attorney visits are limited to visits separated by a glass

partition or, alternatively, the option to conference by phone. Id. at ¶ 9 c. Ahrendt states that the

facility is on “lockdown,” meaning that detainees and inmates are permitted to exit their cell area,

four individuals at a time, for thirty minutes each day. Id. at ¶ 9 f. This measure allows for

significantly more physical space than usual to facilitate social distancing while inmates are in the

recreation area or showering. Id.

        Health care at the facility is administered by an on-site physician (who is available twenty-

four hours), as well as twelve full-time RNs and four full-time LPNs. Id. at ¶ 7. Additionally,

Bergen County Jail’s medical personnel includes three part-time psychiatrists as well as one full-

time and one part-time dentist. Id. Due to COVID-19, the facility has additional medical staff

that are on site 24 hours a day and an on-site infirmary. Id.

        Symptomatic detainees may be transported to either Hackensack Medical Center or

Newbridge Medical Center. Id. at ¶ 9 h. Those who test positive, but who do not require

hospitalization, are isolated in a cell in a unit that is exclusively being used for inmates/detainees

with positive COVID-19 results. Id. at ¶ 9 i. Detainees who have had a known exposure to

COVID-19 but who are asymptomatic are “cohorted,” meaning that they are placed with other

similar individuals for fourteen days. Id. at ¶ 9 j. Ahrendt also reports that Bergen County Jail

has increased its cleaning staff in order to ensure the facility is cleaned no less than four times per

day. Id. at ¶ 9 l.

        Among other measures instituted in response to COVID-19, Bergen County Jail educates

detainees as to the “importance of hand washing and hand hygiene” and provides detainees daily

access to sick call. Id. at ¶ 9 m. The facility’s education on proper hygiene includes signs posted

in English and Spanish. Id. Fresh air is circulated by opening windows and utilizing vents. Id.

                                                  12
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 13 of 21 PageID: 1283



at ¶ 9 l. Furthermore, the facility has increased its staff to allow for increased cleaning frequency.

D.E. 31 at ¶ 9 l.

        II.     LEGAL STANDARD

        Petitioners submit that the conditions of their confinement are in violation of their Fifth

Amendment due process rights. D.E. 16 at 33-40.

        The standard for granting a temporary restraining order is the same as that for a preliminary

injunction. Injunctions and restraining orders are governed by Federal Rule of Civil Procedure

65 and Local Civil Rule 65.1. 13 Injunctive relief may only be granted when a party demonstrates

that he has a reasonable probability of success on the merits, he will suffer immediate and

irreparable harm if the injunction does not issue, the grant of preliminary relief will not result in

greater harm to the nonmoving party, and the injunctive relief is in the public interest. New Jersey

Retail Merchants Ass’n v. Sidamon-Eristoff, 669 F.3d 374, 385-86 (3d Cir. 2012) (citing Crissman

v. Dower Down Entm’t Inc., 239 F. 3d 357, 364 (3d Cir. 2001)).

        Like injunctive relief in general, granting bail to a habeas petitioner is an extraordinary

remedy. See Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992) (indicating that a court

may only grant release pending a disposition of federal habeas claims when the petitioner has

raised “substantial constitutional claims upon which he has a high probability of success, and ...

when extraordinary or exceptional circumstances exist which make the grant of bail necessary to

make the habeas remedy effective”) (citation omitted); see also In re Souels, 688 F. App’x 134,




13 When considering the appealability of a recently granted TRO, the United States Court of
Appeals for the Third Circuit questioned district courts’ classification of some orders as TRO’s,
although they bore key characteristics of preliminary injunctive relief such as indefinite duration
and they were entered after an adversarial hearing. See Hope v. Warden York Cty. Prison, No.
20-1784 --- F.3d ---, 2020 WL 1922372 at *4 (3d Cir. Apr. 21, 2020).
                                                13
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 14 of 21 PageID: 1284



135-36 (3d Cir. 2017).

       III.    DISCUSSION

       The Court finds that Petitioners have not established a reasonable likelihood of success on

the merits. Before delving into the relevant analysis in this case, the Court notes the following.

The Court is well aware of the seriousness of the COVID-19 pandemic, and the Court likewise

recognizes that county jails and detention facilities were not designed with pandemics in mind.

During the pandemic, the Court has received request for habeas relief from civil immigration

detainees that fall into three general categories: (1) detainees who do not fall into a particularly

vulnerable category; (2) detainees who fall into a particularly vulnerable category (based on age

or underlying medical/physical conditions); and (3) detainees who have tested positive for

COVID-19. As to the first category, the Court has denied relief without prejudice. At the same

time, the Court recognizes that merely because a person does not fall into a vulnerable category

does not mean that he or she will not experience severe symptoms if he or she contracts the virus.

The Court has denied those petitions without prejudice because information concerning COVID-

19 is subject to change, and as additional information becomes available, the Court could reach a

different conclusion as to those detainees who currently are not considered unusually vulnerable.

As to the second category, the Court has ordered release provided that the legitimate interests of

ICE (in particular, flight risk and dangerousness) can be accommodated by the conditions of

release. As to the third category – detainees who have the virus – the Court has found that the

analysis changes. Before a detainee contracts the virus, the public has an interest in preventing

further positive cases. In addition to the health and welfare of the detainee, the public also has an

interest in seeing that scarce medical resources are conserved. Yet, once a detainee tests positive,

the public also has an interest in not introducing additional cases into the general public. Once a

                                                 14
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 15 of 21 PageID: 1285



detainee tests positive, in the Court’s view, the critical question is whether the detainee is receiving

constitutionally adequate care. As a result, once a detainee tests positive, the Court does not order

release but instead remains available on short notice to address any issues that may arise as to

adequacy of medical care. To this end, the Court has inquired of facilities as to whether detainees

can seek medical attention twenty-four hours a day (in case symptoms worsen) and, if necessary,

how long it will take to transport a detainee to a hospital or medical center.

       A. Fifth Amendment Conditions of Confinement Claim

       Petitioners are civil detainees as opposed to criminal prisoners who have been convicted

and sentenced, therefore their conditions of confinement claim will be analyzed under the Due

Process Clause of the Fifth Amendment, as opposed to the Eighth Amendment. Bell v. Wolfish,

441 U.S. 520, 535-36 (1979). Civil immigration detainees are entitled to the same due process

protections as pretrial detainees when the conditions of confinement fall below constitutional

minimums. E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019).

       The Third Circuit has articulated the following relevant standards:

                       To determine whether challenged conditions of confinement
               amount to punishment, this Court determines whether a condition of
               confinement is reasonably related to a legitimate governmental
               objective; if it is not, we may infer “that the purpose of the
               governmental action is punishment that may not be constitutionally
               inflicted upon detainees qua detainees.”

E. D. v. Sharkey, 928 F.3d at 307 (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)).

As a result, the Court must ascertain whether the conditions serve a legitimate purpose and whether

the conditions are rationally related to that legitimate purpose. Hubbard 538 F.3d at 232.

       A condition or purported deprivation amounts to punishment if the “disability is imposed

for the purpose of punishment” in other words, there is “an expressed intent to punish on the part


                                                  15
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 16 of 21 PageID: 1286



of detention facility officials;” no “alternative purpose to which may rationally be connected is

assignable for it” or is “excessive in relation to the alternative purpose assigned [to it].” Bell, 441

U.S. at 538 (internal citation omitted). The “inquiry into whether given conditions constitute

punishment must consider the totality of circumstances within an institution.” Hubbard, 399 F.3d

at 160 (internal quotation marks and citations omitted).

       District Courts have reached different conclusions when conducting this inquiry in the

context of the current pandemic. In Dawson v. Asher, Case No. C20-0409, 2020 WL 1304557

(W.D. Wash. Mar. 19, 2020), Judge James L. Robart found that the immigration detainees did not

face improper punishment. Id. at *2. Judge Robart explained that the petitioner’s detention was

reasonably related to a legitimate governmental objective because there was no evidence that the

respondents intended to punish the petitioners, respondents had a legitimate governmental

objective in preventing detained aliens from absconding and ensuring their appearance at removal

proceedings, and the petitioners’ confinement did not appear excessive in relation to the legitimate

objective. Id.

       The court in Thakker v. Doll, No. 20-cv-480, - F. Supp. 3d -, 2020 WL 1671563, *8 (M.D.

Pa. Mar. 31, 2020), reached a different conclusion. There, Judge John E. Jones III noted that an

express intent to punish was not necessary and then found that the detention in question did not

bear a rational relationship to a legitimate government objective. Id. Judge Jones reasoned that

housing immigration detainees in close proximity and in unsanitary conditions, in light of the

pandemic, did not meet a legitimate governmental objective. Id. Judge Jones indicated that

preventing aliens from absconding would constitute a legitimate governmental aim but this

objective was deeply weakened in light of COVID-19, particularly when ICE had many other

options to monitor civil detainees. Id.

                                                  16
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 17 of 21 PageID: 1287



        The Court agrees with the Thakker court that COVID-19 alters the analysis. However,

courts that have found that the conditions did not bear a rational relationship to a legitimate

governmental interest in light of the pandemic, have also indicated that the individual detainee’s

underlying health condition weighed heavily in its analysis. See, e.g., Rafael L.O. v. Tsoukaris,

No. 20-3481, 2020 WL 1808843, *8 (D.N.J. Apr. 9, 2020); Thakker, 2020 WL 1671563, *4, 6.

The Court agrees that a petitioner’s individual circumstances (that is, his or her medical condition)

are critical to the analysis.

        Respondents submit that Petitioners have not raised a valid constitutional claim. More

specifically, they argue that all of the Petitioners’ current detention, whether discretionary or not,

is constitutional. D.E. 20 at 32-35. They further argue that Petitioners are not seeking improved

conditions, but outright release, and have not demonstrated how the current confinement is

excessive to the purpose of detention, especially in light of all of the measures the facility is taking

to address the issue. Id. at 36-42.

        The record reflects that both facilities in question have responded to this pandemic and

continue to respond to this pandemic. The Court notes that many of the declarations submitted

by former detainees, are from those who were released in late March of 2020. However, the Court

would be remiss to not acknowledge the COVID-related changes implemented since mid-late

March, as documented in declarations from the facility directors.

        Petitioners maintain that the care they are receiving at the jails is inadequate and direct the

Court’s attention to a report from Dr. Laura Krinsky, MD, a physician based in Seattle,

Washington, who reviewed all four Petitioners’ medical files but has not personally treated (or

seen) Petitioners. Dr. Krinsky’s opinion suggests, among other things, that Elmer R.M. and

Bairon G.M. may be positive for COVID-19 in light of their symptoms. D.E. 32-1.

                                                  17
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 18 of 21 PageID: 1288



       The record reflects that Elmer, in particular, has been seen for a number of maladies

unrelated to COVID-19 including dental pain, acne, athlete’s foot, seasonal allergies, and has been

seen on more than a weekly basis. D.E. 20-6. The Court credits Elmer’s voluminous medical

records, which are a part of the record, that reflect the facility’s ongoing evaluation and treatment

of Elmer’s variety of concerns. Id. Also, critical, the medical records directly undercut Elmer’s

allegations concerning the medical attention that he has received. D.E. 16 at ¶ 75.

       Bairon submits that his requests for medical care were repeatedly dismissed and even his

first COVID-19 test report is inconclusive. D.E. 28 at 22-24. Bairon was tested for COVID-19

on April 16, 2020. Nonetheless, he argues that he was not told “why a cotton swab was being put

up his nose” when the test was being administered, nor, was his temperature taken or his symptoms

assessed at that time. D.E. 28 at 12-13. The first test report dated April 17, 2020, provides that

Bairon’s COVID-19 test result did not indicate anything abnormal and that the results were “to

follow.” D.E. 26 at 3. Bairon argues that even if his results were reported as negative, he was

administered a nasal swab for the real-time reverse transcription polymerase chain reaction (ET-

PCR) test, which studies report have a thirty percent false-negative result rate. D.E. 28 at 23.

Bairon’s final report dated April 20, 2020, states that COVID-19 is “not detected.” D.E. 31 at 2.

Based on the current record, the Court concludes that neither Elmer nor Bairon has sufficiently

demonstrated that he has COVID-19.

       Elmer and Bairon’s young age, twenty-five and twenty-two respectively, and the absence

of an underlying health condition 14 do not support the notion that they may be particularly



14  Elmer’s attorney, in an affidavit dated April 26, 2020, submits for the first time, that his client
“is a long-time daily smoker and obese.” D.E. 32-5 at ¶ 13. Petitioner’s medical records are
silent as to his smoking history and document his height and weight as of April 2020, as 65 inches
(approximately 5’4”) and 170 pounds. D.E. 20-6 at 4. Dr. Krinsky also submits that because
                                                 18
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 19 of 21 PageID: 1289



susceptible to the virus. As a result, neither have shown that the legitimate governmental interest

has been overcome.

       As for Petitioners Erlin P.M. and Everod R., they have both tested positive for COVID-19

since the instant matter originated. The Court, therefore, no longer sees the matter, as it relates to

them, as one of prevention but rather one of sufficient care. To the extent that Erlin and Everod

are dissatisfied with the level of care since their positive test results, the Court does not find that

either Petitioner has demonstrated that jail officials have acted in a manner that would reach the

level of unconstitutional punishment under the Fifth Amendment. 15

       The record reflects that both Erlin and Everod were tested for COVID-19 on April 16,



Elmer’s body mass index (“BMI”) is greater than or equal to 30, he may be at risk for
hospitalization and care for COVID-related complications. D.E. 32-1 at 4. Elmer, however,
cannot amend his petition in his brief. See Commonwealth of Pa. ex rel. Zimmerman v. PepsiCo,
Inc., 836 F.2d 173, 181 (3d Cir. 1988). The Court further notes the Respondent’s argument that
the Centers for Disease Control’s (“CDC”) COVID-19 risk factors lists severe obesity, which is
qualified as a BMI greater than or equal to 40. D.E. 33 at 2 (emphasis added). See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last visited Apr. 29, 2020).

15 Because the current pandemic represents unchartered territory in recent jurisprudence, the
parties are understandably drawing from analogous situations. One of those situations is cruel
and unusual punishment under the Eighth Amendment, which applies a deliberate indifference
standard to medical treatment (or lack thereof). See, e.g., Natale v. Camden Cnty. Corr. Facility,
318 F.3d 575, 581-82 (3d Cir. 2003); Parkelll v. Morgan, 682 F. App’x 155, 159-60 (3d Cir. 2017);
King v. Cnty. Of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008). “To act with deliberate
indifference to serious medical needs, is to recklessly disregard a substantial risk of serious harm.”
Harvey, 263 F. App’x at 191 (citing Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) and Farmer v.
Brennan, 511 U.S. 825, 836 (1994)).

However, the Court finds that the Eighth Amendment is not applicable because Petitioners are not
convicted criminal inmates but civil immigration detainees. As noted, the Court evaluates the
Petitioners’ claims under the Due Process Clause of the Fifth Amendment, which prohibits
“punishment” of a civil detainee. See Natale, 318 F.3d at 581; see also Hubbard v. Taylor, 399
F.3d 150, 157-60 (3d Cir. 2005). As a result, the Court finds that the deliberate indifference
standard merely sets the floor, and not necessarily the ceiling, of constitutionally required medical
care in this matter.
                                                 19
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 20 of 21 PageID: 1290



2020, and received their positive results a day later. Erlin submits that jail officials administered

the COVID-19 test without taking his vitals or assessing his symptoms. D.E. 28 at 8. Erlin and

Everod also appear to take umbrage with a corrections officer advising them of their positive test

results rather than a medical professional, and that they were mistakenly informed that they would

be released from detention. Id. at 18. They also insist that they have not been adequately treated

since the results were reported. Id. at 22. Respondents do not deny that both Petitioners were

misinformed that they would be released. D.E. 30 at 1. However, Respondents, rebut that both

individuals are being monitored by the medical and mental health staff several times a day and that

they are both in isolation. D.E. 30 at 1, 33-2, 33-3.

       Petitioners’ medical expert, Dr. Krinsky, speculates that Erlin may have tuberculosis

(“TB”), in part due to him being a native of El Salvador, and may therefore be susceptible to more

severe progression of the COVID-19 virus. Elmer’s medical records document his most-recent

annual PPD and CXR test for TB on December 20, 2019, which were negative. D.E. 25-6 at 11.

Dr. Krinsky also submits that Everod’s history of schizophrenia may further exacerbate the

progression of COVID-19. D.E. 32-1 at 7. Respondents counter that mental conditions such as

schizophrenia are not among the conditions identified by the Centers for Disease Control (“CDC”)

as a COVID-19 risk factor. D.E. 33 at 6. See Lopez-Marroquin v. Barr, Civil No. 20-682- LAB,

2020 WL 1905341, *5 (S.D. Cal., Apr. 17, 2020) (addressing detainee’s schizophrenia in context

of current pandemic).      Moreover, Respondents direct the Court’s attention to Everod’s

documented history of not being compliant with his mental health medication protocol. Id. at 7.

       In Camacho Lopez v. Lowe, No. 3:20-563, 2020 WL 1689874 (M.D. Pa., Apr. 7, 2020),

the district court did not find deliberate indifference by jail administration when a detainee tested

positive for COVID-19 and whose condition further deteriorated. The district court further noted,

                                                 20
Case 2:20-cv-05367-JMV Document 34 Filed 04/30/20 Page 21 of 21 PageID: 1291



“while he is legally detained, Camacho Lopez is isolated from society at large, restricted from

spreading this highly contagious virus within the community, and receiving appropriate medical

care.” Id. at *8. See also Umarbaev v. Lowe, Civ. Action No. 1:20-00413, 2020 WL1814157

(M.D. Pa., Apr. 9, 2020) (denying medically quarantined immigration detainee’s request for

release). Unlike the petitioner in Camacho Lopez, neither Everod nor Erlin have alleged that their

conditions have deteriorated since the COVID-19 positive test results. Moreover, the information

from Respondents reflects that both are being seen on a daily basis, during which their subjective

complaints are recorded and their vital signs along other relevant testing (such as temperature) are

reviewed and documented.        Accordingly, Petitioners Erlin and Everod have not shown a

likelihood of success on the merits. 16

       In conclusion, the Court does not find that Petitioners Elmer R.M., Everod R., Bairon G.M.,

and Erlin P.M. are likely to succeed on their claims. Petitioners’ request for a TRO is thus denied.

       IV.     Conclusion

       The Court denies without prejudice the request for a temporary restraining order D.E. 17.

An appropriate Order accompanies this Opinion.

Dated: 4/30/2020


                                                             JOHN MICHAEL VAZQUEZ
                                                             United States District Judge




16  However, as noted, the Court remains available on short notice should either Everod or Erlin
believe that he is not receiving constitutionally adequate care.
                                                  21
